Order entered April 27, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00353-CV

  MANSIK & YOUNG PLAZA LLC; YOUNG HO KIM; SUN HUI KIM; AND DAVID
                          KIM, Appellants

                                             V.

 K-TOWN MANAGEMENT, LLC D/B/A KTN US; IP INVESTMENTS, LTD.; ODES H.
         KIM; JI HONG PARK, AND CHUL SEUNG PARK, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-12729

                                         ORDER
       We GRANT appellants’ April 23, 2015 unopposed motion to extend time to file brief

and ORDER the brief be filed no later than May 18, 2015.


                                                    /s/    CRAIG STODDART
                                                           JUSTICE